Citation Nr: 0507914	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C as a result 
of VA medical treatment.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for liver cirrhosis as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2003 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C. 
(38 U.S.C.A., for the purposes) § 1151 for hepatitis C and 
liver cirrhosis as a result of VA medical treatment.  A 
Notice of Disagreement was received in July 2003, and a 
Statement of the Case (SOC) was issued in October 2003.  A 
Substantive Appeal was received later in October 2003.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that, while the record contains a 
May 2002 letter from the RO addressing some VCAA notice and 
duty to assist provisions, that letter is specific to claims 
for service connection, and not to the claims for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 on appeal.  The record simply does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the section 1151 claims on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The Board also notes that specific development of the claims 
on appeal is warranted.  In May 2003, the RO ordered a VA 
examination of the veteran for the purpose of determining his 
entitlement to "service connection" for hepatitis C; the 
examiner was requested to furnish a medical opinion as to 
whether such hepatitis and subsequent liver cirrhosis were 
caused by a blood transfusion at a VA medical facility in 
1966.  That examination was conducted in June 2003, and, 
after a review of the veteran's reported history wherein he 
denied receiving blood transfusions during medical treatment 
at a non-VA hospital prior to admission to the VA facility, 
the examiner concluded that hepatitis C more likely than not 
was secondary to the blood transfusions he received at a VA 
medical facility as a result of his 1966 motorcycle accident.  
This opinion was rendered despite evidence in the record 
documenting the veteran's receipt of blood transfusions at 
the Los Angeles County General Hospital in August 1966, prior 
to his admission to a VA hospital in September 1966, and the 
absence of documentary evidence of blood transfusions at the 
VA medical facility.

The Board emphasizes that the issues on appeal involve 
consideration of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C and for liver cirrhosis as a result of VA medical 
treatment, not "service connection."  Although compensation 
under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if 
such additional disability was service connected, the 
criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 differ from those for entitlement to service 
connection.  To establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, a 
veteran must demonstrate a qualifying disability, i.e., one 
which is not the result of his willful misconduct, that was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him by the VA, and the proximate cause 
of the disability must be (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

In this case, the Board notes that the RO's May 2003 order 
for VA examination did not request the examiner to consider 
the issues of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C and liver 
cirrhosis, or to address the matters of the proximate cause 
of any such disabilities.  As a result, the specific medical 
opinions required to properly adjudicate the claims for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been obtained, and the evidence 
currently of record is insufficient to fairly adjudicate the 
claims on appeal.  

As there is no medical evidence that addresses the questions 
needed to resolve the claims on appeal, the Board finds that 
these matters must be remanded to the RO to obtain a 
supplemental statement from the same VA physician who 
examined the veteran in June 2003, if available, to resolve 
the remaining questions on appeal.  The Board emphasizes that 
only additional statements based on the current evidence of 
record are sought, not an additional examination of the 
veteran, unless such examination is unavoidable.

If another examination of the veteran is needed, he is hereby 
advised that failure to report for any such scheduled 
examination, without good cause, may well result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of such 
examination sent to him by the pertinent VA medical facility.    
  
The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claims for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 that are on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should return the claims file 
to Oliver T. Andrew, M.D. at the Altoona, 
Pennsylvania VA Medical Center for 
supplemental opinions pertaining to his 
examination of the veteran on June 4, 
2003.  Dr. Andrew should review the 
claims file and render an opinion, 
consistent with his prior findings and 
sound medical principles, as to whether 
it is at least as likely as not  (i.e., 
there is at least a 50 percent 
probability) that the veteran's hepatitis 
C and liver cirrhosis were caused by VA 
hospital care or medical or surgical 
treatment, including blood transfusions 
(if any) furnished him by the VA, and if 
so, whether the proximate cause of such 
hepatitis or cirrhosis was       (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the hospital care or 
medical or surgical treatment; or (b) an 
event not reasonable foreseeable.  

In rendering the requested opinion, Dr. 
Andrew should specifically consider and 
address the documentary record showing 
the veteran's receipt of blood 
transfusions at the Los Angeles County 
General Hospital in August 1966, prior to 
his admission to a VA hospital in 
September 1966.  Dr. Andrew should set 
forth the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.

If Dr. Andrew is unavailable, or is 
unable to render the requested 
supplemental opinions without additional 
examination of the veteran, the RO should 
arrange for him to undergo such 
examination.  If the examination is 
conducted by any physician other than Dr. 
Andrew, the entire claims file (to 
include a complete copy of this REMAND) 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO 
should request that the physician respond 
to all questions posed in this remand (as 
indicated above), and provide a complete 
rationale for the conclusions reached in 
a printed (typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

5  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.    

7  If any benefits sought on appeal 
remain denied, the RO must furnish to him 
and his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


